Citation Nr: 1012736	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-37 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).

3.  Entitlement to service connection for hepatitis C. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from  May 2007 and April 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  A May 2007 
rating decision denied service connection for hepatitis C 
and denied TDIU.  An April 2008 rating decision granted 
service connection for PTSD, and assigned an initial rating 
of 30 percent disabling from August 13, 2007.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2010.  A 
transcript of the hearing is associated with the claims 
file. 

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the 
Veteran's PTSD has been characterized by recurrent panic 
attacks, nightmares, social avoidance, memory problems, and 
anger and irritability, which result in occupational and 
social impairment with reduced reliability and productivity.

2.  The Veteran is unable to secure or follow substantially 
gainful employment as a result of his multiple service-
connected disabilities. 



CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for 
the entire initial rating period, the criteria for an 
initial disability rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a), 4.18 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The notice requirements of the VCAA require VA to 
notify a claimant of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is 
to provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  This notice 
requirement applies to all five elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  

In this case, prior to the initial adjudication of his 
claims, the Veteran was provided VCAA notice in a December 
2006 letter with regards to the TDIU claim, a January 2007 
letter with regards to the service connection for hepatitis 
C claim, and an August 2007 letter with regard to the 
service connection for PTSD claim.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims, the division of responsibility 
between the Veteran and VA for obtaining the required 
evidence, and how the disability ratings and effective dates 
are assigned.

The appeal for higher initial rating for PTSD arises from 
disagreement with the initial rating following the grant of 
service connection for PTSD.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has 
not sought.  Service treatment records, VA treatment 
records, VA medical examination results, and statements of 
the Veteran and his representatives have been associated 
with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Initial Rating for PTSD

In an April 2008 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent initial 
disability rating from August 13, 2007, the date VA received 
the claim for service connection for PTSD.  The Veteran 
contends that he meets several of the rating criteria for a 
50 percent disability rating.  

In order to qualify for a higher initial rating of 50 
percent under Diagnostic Code 9411, the evidence must show 
that PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned if there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130. 

A 100 percent rating is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

In this decision, the Board considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, 
and, although noting which criteria have not been met, has 
not required the presence of a specified quantity of 
symptoms in the Rating Schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based 
on all of the veteran's psychiatric impairments.  A GAF 
Scale score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF Scale score of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF Scale score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

In this case, the evidence reflects that, at the November 
2007 VA psychological examination, the Veteran complained of 
periods of depression, hypervigilance, sleep disturbances, 
nightmares, social avoidance, anger, intrusive thoughts, 
crying spells, arousal, and a sense of detachment.  
Socially, the Veteran was noted to interact with one friend, 
his wife, and some other family members.  While a veteran's 
rating on the Global Assessment of Functioning (GAF) scale 
is not dispositive, the Board notes that the examiner 
assigned the Veteran a GAF score of 65, which indicates some 
mild symptoms OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV).

In a June 2009 summary, a VA psychologist noted that, while 
able to maintain overall functioning in a number of areas 
including family, treatment, and volunteer work, the 
Veteran's PTSD had resulted in persistent and serious PTSD 
symptomatology warranting a GAF score consistently 
assessment between 41 and 50, which indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  See DSM- IV.  The VA psychologist 
also noted that the Veteran's highly effective interpersonal 
interactive style, motivation, and effort has lead, at 
times, to an underestimation by others of the severity of 
his PTSD and its effect on his functioning.

At the January 2010 Board personal hearing, the Veteran 
testified that he suffered from episodic panic attacks three 
times a month recently, but more often before; nightmares; 
memory problems; occasional difficulty understanding 
commands; and avoidance of crowds.  His wife testified about 
his anger, irritability, memory problems, sleep problems, 
and trouble with crowds.

After a review of the evidence, the Board finds that, for 
the entire period of initial rating appeal, the Veteran's 
PTSD has been characterized by recurrent panic attacks, 
nightmares, social avoidance, memory problems, and anger and 
irritability, which result in occupational and social 
impairment with reduced reliability and productivity, which 
more nearly approximates the criteria for a 50 percent 
rating.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

However, the evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, as 
required for a 70 percent disability rating, for any period 
on initial rating appeal.  38 C.F.R. § 4.130.  Consideration 
has been given to assigning a staged rating; however, at no 
time during the initial rating period in question has the 
Veteran's PTSD symptomatology warranted more than a 50 
percent disability rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step--a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id.

In this case, the record does not reflect interference with 
employment due to PTSD to a degree greater than that 
contemplated by the regular schedular standards.  
Occupational impairment with difficulty in establishing and 
maintaining effective work relationships is part of the 
schedular rating criteria for a 50 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While his 
PTSD has affected his employment, some impairment is 
expected, contemplated, and even required by the 50 percent 
evaluation.  38 U.S.C.A. § 1155 (stating that disability 
ratings are intended to represent the average impairment of 
earning capacity resulting from disability).  The evidence 
of record does not reflect any factor which takes the 
Veteran outside of the norm, or which presents an 
exceptional case where the assigned 50 percent rating is 
found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Likewise, to the extent that the Veteran's PTSD in concert 
with his other service-connected disabilities has affected 
his employability, that question is addressed below in the 
TDIU discussion.  The record shows that the Veteran's last 
employer was Enrestoration, Inc.  According to 
Enrestoration, Inc., the Veteran was employed as a full-time 
coordinator from April 2004 until he quit in November 2004.  
He has unsuccessfully applied for employment since then.  He 
has volunteered as a rural pastor in the interim.  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating for 
PTSD pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd v. Brown, 9 
Vet. App. 88, 94-96 (1996); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

TDIU

The Veteran applied for TDIU in November 2006.  Total 
disability ratings for compensation may be assigned, when 
the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

As of November 2006, the Veteran was service connected for 
sixteen disabilities, including six disabilities that were 
rated noncompensably (0 percent) disabling.  The combined 
rating for service-connected disabilities relating to the 
multiple gunshot wounds the Veteran sustained during one 
incident in Vietnam is 48 percent, which converts to 50 
percent, and his total combined rating is 78 percent, which 
converts to 80 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2009).  
Therefore the combined rating requirement for consideration 
of a TDIU has been met.

The issue then becomes whether the Veteran is able to secure 
or follow a substantially gainful occupation despite these 
disabilities.  In this regard, the appropriate TDIU standard 
is not whether the Veteran is able to obtain any employment 
or to maintain marginal employment.  Moore v. Derwinski, 1 
Vet. App. 356, 359 (1991) (holding that "mere theoretical 
ability to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant" (quoting Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the 
standard is a subjective one and is whether the Veteran can 
obtain and maintain substantially gainful employment.  The 
Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability, without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran contends that he has been unable to secure 
substantially gainful employment.  In this case, the record 
shows that the Veteran was last employed in November 2004 by 
Enrestoration, Inc.  According to Enrestoration, Inc., the 
Veteran quit.  While the record indicates that the Veteran 
has worked as a part-time pastor a few hours a week, it is 
unclear whether this work is remunerated.  Regardless, there 
is no indication that this work constitutes substantially 
gainful employment within the meaning of 38 C.F.R. § 
4.16(a).  

The simple fact that a veteran is currently unemployed or 
has difficulty obtaining employment is not enough, to 
prevail on a claim based upon unemployability, as a high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  It is necessary 
that the record reflect some factor which places the case in 
a different category than other Veterans with equal rating 
of disability.  The ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

To this end, the Board notes that the Veteran's particular 
combination of compensable service-connected disabilities 
involve both legs, his right arm, his spine, tinnitus, and 
diabetes mellitus.  While these disabilities are each rated 
only 10 or 20 percent disabling, the Veteran's ability to 
overcome the handicap of anyone disability is prevented by 
the combination of other disabilities.  See 38 C.F.R. 
§ 4.15 (2009).  Moreover, when the noncompensable service-
connected left shoulder scar is considered, the Board finds 
that the Veteran does not have a non-injured extremity upon 
which he can rely to overcome his disabilities in the other 
extremities or his spine.  The Veteran is thus physically 
limited across most aspects of his body in a way that places 
him in a different category than other veterans with an 80 
percent combined disability rating.  

In addition, the Veteran's PTSD has also affected his 
employability.  The 50 percent rating and findings for PTSD 
reflect occupational and social impairment with reduced 
reliability and productivity due to recurrent panic attacks, 
nightmares, social avoidance, memory problems, anger and 
irritability.  In summary, the Board finds that the evidence 
is at least in relative equipoise on the question of whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's various service-
connected disabilities are sufficient in and of themselves 
to prevent him from obtaining or maintaining substantially 
gainful employment.  For these reasons, the Board finds that 
a TDIU is warranted.  


ORDER

An initial evaluation of 50 percent for service-connected 
PTSD is granted.

A TDIU is granted. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case, on the issue of service connection for 
hepatitis C, the evidence of record reveals several in-
service risk factors for hepatitis C.  The Veteran has 
credibly reported blood exposure, without surgical gloves, 
and needle pricks as a combat medic in Vietnam, which is 
consistent with the circumstances, condition, or hardships 
of service as a combat medic.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).  Additionally, the 
evidence of record shows that the Veteran sustained multiple 
gunshot wounds while in service, which may also be a risk 
factor.  Therefore, some in-service risk factors are 
demonstrated by the credible evidence of record.  

The evidence of record also shows some post-service risk 
factors for hepatitis C prior to the first diagnosis in 
January 1992.  These factors include polysubstance abuse, an 
ear piercing, and high risk sexual activity.  

A medical opinion is required in order to determine the 
likelihood that the Veteran's current hepatitis C is 
etiologically linked to service, specifically to the in-
service risk factors.  In April 2007, the Veteran underwent 
a VA medical examination in conjunction with this claim.  At 
that time, the VA examiner declined to offer a medical nexus 
opinion, stating that the Veteran's multiple risk factors 
for hepatitis C made picking one as a cause impossible 
without resulting to mere speculation.  This opinion is 
inadequate for VA purposes because it failed to offer an 
opinion, gave no supportable reason why an opinion could not 
be rendered, and applied the wrong standard of attempting to 
identify a single cause of hepatitis C, failing to address 
the multiple in-service risk factors for hepatitis C.  For 
these reasons, another medical nexus opinion, specifically 
addressing the various risk factors, is requested.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the issue of service connection for hepatitis C 
is REMANDED for the following action:

1.	The RO/AMC should forward the claims 
folder to a VA physician for the 
purpose of obtaining an addendum 
opinion.  Based on a review of the 
relevant documents in the claims 
folder, pertinent medical history, and 
with consideration of sound medical 
principles, the reviewing physician is 
asked to provide an opinion on whether 
it is at least as likely as not (a 50 
percent probability or more) that the 
Veteran's hepatitis C was otherwise 
caused by any incident that occurred 
during service, including the 
established in-service risk factors of 
exposure to blood and needle pricks as 
a combat medic and multiple gunshot 
wounds.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  The examiner may determine if 
a new examination is necessary to 
provide an opinion.

2.	Thereafter, the RO/AMC should 
readjudicate the claim of service 
connection for hepatitis C in light of 
the additional evidence obtained.  If 
the benefit sought on appeal remains 
denied, the Veteran should be provided 
a supplemental statement of the case.  
An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


